Citation Nr: 0530624	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  99-17 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the ankles, knees, lumbar spine, and left shoulder, claimed 
as aching joints due to undiagnosed illness. 

2.  Entitlement to service connection for major depression, 
claimed as fatigue due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty July 1970 to 
July 1973 and from June 1991 to December 1991.  The veteran 
served in Southwest Asia from June 25, 1991 to November 21, 
1991.  He also has periods of service in the United States 
Army Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) St. 
Petersburg, Florida, which, in pertinent part, denied service 
connection for osteoarthritis of the ankles, knees, lumbar 
spine, and left shoulder, claimed as aching joints due to 
undiagnosed illness, and for major depression, claimed as 
fatigue due to undiagnosed illness.  Essentially, the veteran 
had claimed service connection for aching joints and for 
fatigue on the basis that these symptoms were due to 
undiagnosed illness as a result of his Persian Gulf service.  
The RO recharacterized the disabilities for which service 
connection was denied, on the basis of diagnoses of 
osteoarthritis and of major depression.  The RO has 
consistently identified the issues on appeal, and the Board 
will address the issues as framed by the RO.

Nonetheless, concerning the matter of service connection for 
major depression, the Board also notes that the veteran has 
filed a claim for service connection for post-traumatic 
stress disorder (PTSD).  The record now before the Board 
shows that the RO has taken steps to develop the claim for 
service connection for PTSD, but has yet to issue a rating 
decision granting or denying service connection for PTSD.  
Consequently, this matter is not currently for consideration 
by the Board.  

Similarly, the Board notes that the issue of entitlement to 
service connection for major depression, now before the Board 
on appeal, arises from the veteran's claim for service 
connection for the symptom of fatigue, claimed as due to an 
undiagnosed illness resulting from his Persian Gulf service.  
Various treatment records refer to provisional diagnosis 
and/or assessment of fatigue or chronic fatigue.  Moreover, 
as discussed below, the "Veterans Education and Benefits 
Expansion Act of 2001" (December 27, 2001) amended 38 U.S.C. 
§ 1117(a) to include a medically unexplained chronic 
multisymptom illness, such as chronic fatigue syndrome, as a 
"qualifying chronic disability" for purposes of service 
connection due to Persian Gulf service.  Yet, the RO has not 
yet addressed whether the veteran meets the diagnostic 
criteria for chronic fatigue syndrome and, if so, whether a 
claim for service connection for chronic fatigue syndrome due 
to service in the Persian Gulf may be granted on the basis of 
liberalizing legislation.  This matter is referred to the RO 
for consideration in the first instance.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran's complaints of aching joints have been 
attributed to osteoarthritis of the ankles, knees, lumbar 
spine and right shoulder, and this is not shown by competent 
medical evidence to be related to his military service.  

3.  Major depression was first manifested and diagnosed many 
years post service, and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  Aching joints are not the result of an undiagnosed 
illness for compensation purposes, were not otherwise 
incurred in or aggravated by service, and arthritis may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1117, 5103, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2005).  

2.  Major depression was not incurred in or aggravated by 
service; nor may a psychosis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309.  (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service, and service connection will be presumed if 
arthritis or a psychiatric disability is manifested to a 
compensable degree in the first post-service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. Section 3.317, which 
defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs or symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. Section 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she last 
performed active service in the Southwest Asia theater of 
operations during the Gulf War. In April 1997, VA published 
an interim rule that extended the presumptive period to 
December 31, 2001.  This extension of the presumptive period 
was adopted as a final rule in March 1998, and on October 21, 
1998, Public Law 105-277, Section 1602(a)(1) added 38 U.S.C. 
Section 1118, which codified the presumption of service 
connection for an undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. Section 3.317(a)(1)(i) to expand the 
presumptive period from December 2001 to December 2006.  This 
interim rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001." This 
legislation amended various provisions of 38 U.S.C. Sections 
1117 and 1118, including a complete revision of Section 
1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to Section 1117, as 
follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. Section 1118(a) was amended to add a 
paragraph including the signs and symptoms of Section 1117(g) 
as manifestation of an undiagnosed illness. The effective 
dates of all of the cited amendments is March 1, 2002. See 
also 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings. Chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
See 38 C.F.R. § 3.317(a)(1)(ii).

Furthermore, for the purposes of 38 C.F.R. Section 
3.317(a)(1), signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving skin, (3) headache, 
(4) muscle pain, (5) joint pain, (6) neurologic signs or 
symptoms, (7) neuropsychological signs or symptoms, (8) signs 
or symptoms involving the respiratory system (upper or 
lower), (9) sleep disturbances, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, (13) menstrual disorders. See 38 C.F.R. 
§ 3.317(b).

As noted above, the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War and is a 
"Persian Gulf veteran." See 38 C.F.R. § 3.317 (2002).  The 
veteran's service personnel records, including his DD Form 
214, Certificate Of Release Or Discharge From Active Duty (DD 
214), show that he served on active military duty from June 
1991 to December 1991 in support of Operation Desert 
Shield/Desert Storm. During that time, and specifically from 
June 25, 1991 to November 21, 1991, the veteran served in 
Southwest Asia.  He is, therefore, a "Persian Gulf veteran" 
by regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War).  
38 C.F.R. § 3.317.

It appears from the record that the veteran's service medical 
records may be incomplete.  Under such circumstances, The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  



Aching Joints

The available service medical records are negative for 
complaints, treatment or findings for a musculoskeletal 
problem, including osteoarthritis.  

According to relevant post-service medical records, the 
veteran was examined by VA in September 1992, and at that 
time he had no complaints pertinent to his joints.  VA X-rays 
of the knees and ankles taken in January 1993 show 
osteoarthritic changes.  On Persian Gulf examination in 
September 1993, no musculoskeletal complaints were 
documented.  X-rays of the lumbar spine performed in 
September 1993 showed no pertinent abnormality.  On VA 
examination in June 1994, the veteran complained of joint 
pain.  VA X-rays performed in June 1994 of the right and left 
ankles, the right and left knees, the right shoulder, and the 
lumbar spine showed osteoarthritic changes.  VA outpatient 
treatment records show treatment for lumbar spine pain in 
1994 and 1995.  

While the veteran contends that he has aching joints due to 
service, there is no showing of any complaints or treatment 
for a joint disability, including arthritis, in service, or 
of arthritis during the first post-service year.  His 
currently diagnosed osteoarthritis of the ankles, knees, 
lumbar spine and right shoulder is not shown to be related to 
his military service.  The competent medical evidence of 
record does not support the veteran's contentions concerning 
the etiology of these disabilities.  

The claims folder contains no competent evidence associating 
the veteran's currently diagnosed osteoarthritis of the 
ankles, knees, lumbar spine and right shoulder with his 
active military duty.  Available competent evidence 
illustrates that these disorders did not begin within the 
first post-service year.  Without competent evidence of an 
association between a diagnosed disability and active duty, 
service connection for the disorder, on a direct basis, 
cannot be granted.  See, 38 U.S.C.A. § 5107(b) (West 2002); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).
 
As to a claim based on undiagnosed illness, the very essence 
of a claim concerning an undiagnosed illness is that there is 
no diagnosis, or known cause, to account for the 
symptomatology.  As the veteran's symptoms in the present 
case have been determined to be the result of osteoarthritis, 
a diagnosed disorder, the Board must conclude that there is 
no legal entitlement to consider under the undiagnosed 
illness provisions.  Where there is no entitlement under the 
law to the benefit sought, the appeal must be terminated.  
See, Sabonis v. Brown, 6 Vet. App. 426 (1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claim must fail.  As the Board 
has discussed in this decision, the veteran's complaint of 
joint pain has not been attributed to an undiagnosed illness 
or to a medically unexplained, chronic multi-symptom illness.  
On the contrary, these complaints have been attributed to a 
specific, identifiable factor, confirmed on diagnostic 
testing.  Therefore, the Board finds that, even under the 
revised language of 38 U.S.C.A. § 1117, the veteran's claim 
for service connection for osteoarthritis of the ankles, 
knees, lumbar spine and shoulders, due to an undiagnosed 
illness, must be denied as a matter of law.  

Consequently, the preponderance of the evidence is against 
the claim for service connection for osteoarthritis of the 
ankles, knees, lumbar spine and shoulders, on a direct basis 
and as a result of an undiagnosed illness, and the reasonable 
doubt doctrine is not for application.  See, 38 U.S.C.A. § 
5107(b) (West 2002).  This claim must, therefore, be denied.  

Major Depression

The available service medical records show no complaint, 
diagnosis or treatment for a psychiatric disability.  The 
post-service records show that on VA examination in July 
1998, the veteran denied any previous psychiatric history. He 
complained of depression.  He was diagnosed with major 
affective disorder, moderate.  On Persian Gulf evaluation by 
VA in November 1998, the veteran was diagnosed with major 
depression.  

In this instance, this psychiatric disorder has a showing of 
current disablement; however, there is no showing of 
inservice complaints, findings or treatment.  As well, absent 
from the record is any competent evidence linking this 
disability to the veteran's period of service or any event in 
service.  No medical professional provides findings or 
opinions to that effect.  Here, there is no showing of 
pertinent findings in service, and not until 1998, and 
competent evidence of a nexus to service is totally lacking.  

In the absence of a showing of inservice manifestations or 
complaints, and a showing of a nexus between this psychiatric 
disability and the veteran's service, a preponderance of the 
evidence is against entitlement to service connection.  
Accordingly, the appeal on this issue must be denied.  In 
reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection, such statute is not for application 
in this instance.  

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in October 2001, and in 
September 2003.  

The October 2001 and September 2003 letters satisfied the 
content requirement of a VCAA notice.  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  


The VCAA letters informed the appellant concerning the 
information and evidence necessary to substantiate his claim.  
The letters explained which information or evidence it needed 
from him and what he could do to help with the claim.  The RO 
advised him as to what VA would do to assist him in the 
development of the evidence to support his claim.  In 
addition, the October 2001 VCAA notice letter also contained 
the "fourth element," informing him of the need to submit 
medical evidence.  Thus, the appellant clearly had actual 
knowledge of this requirement.  

The timing of the VCAA notice letters did not comply with the 
requirements of Pelegrini.  However, the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  The appellant has 
had a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined and records have been obtained.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  



ORDER

Service connection for osteoarthritis of the ankles, knees, 
lumbar spine, and left shoulder, claimed as aching joints due 
to undiagnosed illness, is denied. 

Service connection for major depression, claimed as fatigue 
due to undiagnosed illness, is denied.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


